DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Kelly Sullivan  on 2/23/21	.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Amend claim 1 to read: “ A sound-damping panel comprising:
A first face sheet;
 A core connected to the first face sheet, the core having a honeycomb structure comprising walls forming cells, wherein the walls of the honeycomb structure inside the cells are coated with a viscoelastic material configured to dampen sound in a pre-selected frequency range; and 
A second face sheet connected to the core, the second face sheet opposite the first face sheet relative to the core.”
Please cancel claims 3 and 4.
Please amend claim 8 to read: “ A method of forming a sound-damping panel, the method comprising:
Fabricating a honeycomb core; and 

Thereafter curing the viscoelastic fluid coating; and
Thereafter laying up a first face sheet on a first side of the honeycomb core and laying up a second face sheet on a second side of the honeycomb core, opposite the first side, whereby the sound-damping panel is formed.”
Please amend claim 17 top read: “ A method of forming a sound-damping panel, the method comprising:
Fabricating a honeycomb core; and
Pressing an elastomeric film into the honeycomb core, the elastomeric film comprising a material configured to dampen sound in a pre-selected frequency range;
Thereafter curing the honeycomb core; and
 Thereafter laying up a first face sheet on a first side of the honeycomb core and laying up a second face sheet on a second side of the honeycomb core, opposite the first side, whereby the sound-damping panel is formed.”
Please amend claim 19 to read: “ The method of claim 17, wherein after performing only fabricating, pressing, curing, and laying up the first face sheet and the second face sheet, formation of the sound-damping panel is complete, whereby no additional layers are added to the sound-damping panel. “
Please amend claim 20 to read: “The method of claim 17 further comprising: after curing but prior to laying up the first face sheet, preparing a surface of the honeycomb core.”
Please add new claim 21 which reads: The sound-damping panel of claim 1, wherein the cells have at least one of a hexagonal shape, rectangular shape, diamond shape, or circular shape.”

The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose or to fairly suggest the invention in the newly claimed combination. The amendment overcomes the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liguore (US20070102239) discloses an integrally damped composite aircraft floor panel; Andre (US6840349) discloses a multicomponent acoustically resistive panel; Alts (US6569509) discloses an ultralight acoustic composite; Porte (US6536556) discloses a noise reduction panel; Futatsugi (US20170158307) discloses a composite acoustic panel; Frustie (US7938224) discloses a coating for acoustic treatment; Scarpa (S9382962) discloses a vibration damping structure; Bujard (EP3043346) discloses a composite material for sound absorbing; and Schulze (US20210001787) discloses a motor vehicle floor covering  .


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020.  The examiner can normally be reached on Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FORREST M PHILLIPS/               Examiner, Art Unit 2837